Eschweiler, J.
(difsfnting). I agree with 'the conclusion embodied in respondent’s admission and the majority’s opinion that respondent’s conduct was improper and reprehensible and have nothing to say in palliation.
The head and front of respondent’s offense is something he did while holding a judicial position. The loans he made are declared tainted because so made. The judicial office he held was one of legislative creation, and attached to it, at its birth, were express legislative provisions for his removal or punishment for any derelictions as such judicial officer. He held such office and performed its duties, by virtue of and only through such legislative action and the vote of the people. That court being a creature of the legislature, that body has plenary power over it. State ex rel. Martin v. Kalb, 50 Wis. 178, 188, 6 N. W. 557. He did not acquire or hold it as an officer of the courts, as attorneys as such are declared to be. Hepp v. Petrie, 185 Wis. 350, 358, 200 N. W. 857. The distinction *626between his acquiring and holding his judicial office and his acquiring and holding his right or privilege as an attorney at law appears to me to be clear and distinct and the cleavage sharp. As judge he holds a public office, and is clearly a public officer under the rule declared as early as Hall v. State, 39 Wis. 79, 86, even though he may not be of the more limited class of “public officers” referred to in sec. 26, art. IV, Const., whose compensation, during his term, cannot be changed, as pointed out in State ex rel. Martin v. Kalb, 50 Wis. 178, 183, 6 N. W. 557, supra. Even though Hall v. State, supra, was reversed in 103 U. S. 5, it was only because of a different view being there taken upon the facts, and the general rule announced by this court was not there changed and is still bowed to as authority. In re Appointment of Revisor, 141 Wis. 592, 608, 124 N. W. 670.
The distinction here presented between respondent as a judicial officer and respondent as an attorney at law, who, as an officer of this court, is therefore amenable directly to it, is more sharply defined and outstanding than is the distinction recognized at common law and up to the present time between the dual functions of the same individual when a judge at chambers and when on the bench as a court. In re Remington, 7 Wis. 643, 655; In re Kindling, 39 Wis. 35, 59; Wisconsin Industrial School v. Clark County, 103 Wis. 651, 663, 79 N. W. 422; State ex rel. Hazelton v. Turner, 168 Wis. 170, 174, 169 N. W. 304.
For these reasons I think that this court, even conceding that under its supervisory powers or otherwise it might have had jurisdiction, yet that it ought not to have proceeded, and that respondent’s plea to the jurisdiction should have been sustained.
I cannot agree with the majority as to the sentence pronounced. I think it is too severe and harsh.
Having read the body of as well as the signatures attached to that which is designated as a petition, signed by sixty members of the Dane county bar and which is swept from *627our records, I cannot join in the crashing condemnation of it as expressed by the majority. I most certainly do not join in any suggestion that those sixty gentlemen, or any of them, were doing anything “reprehensible.” I find nothing of a dictatorial or offensive nature in it. It was open and above board, and even were it presented under a possibly mistaken view that one of our fundamental doorsteps, viz. sec. 4, art. I? Const., providing: “The right of the people ... to petition the government, or any department thereof, shall never be abridged,” permitted such to be done, that mistake, if mistake it was, conveyed, to me at least, no sinister suggestion. I think that this department of the government might well have allowed it, without sob or sound, to drop into the oblivion to which it is so vigorously consigned. Whether, within the somewhat rarefied atmosphere of these judicial chambers the two professions — of law and of lead, —the lawyers and the plumbers, — are to be held to have equal privileges of approach, I expressly refrain from declaring my humble opinion.
Stevens, J., took no part.
A motion for a rehearing was denied, without costs, on October 11, 1927.
The following opinion was filed November 8, 1927:
Owen, J.
In the opinion in this case reference was made to a brief amici enrice presented to this court by sixty members of the Dane county bar. This brief was treated as a petition to the court. The effort thus to influence the court was disapproved. Filing of the brief was denied. Thirty-one of the original signers now petition the court to reconsider what was thus said with reference to that matter.
In our original treatment of the subject our only doubt was whether we should consider the brief as a petition. Having arrived at the conclusion that the brief was no more *628than a petition addressed to the court urging a certain disposition of a cause then pending, we considered the correctness of our disposition of the matter as obvious and indulged in no elaborate discussion of the subject. The brief and petition now presented, however, frankly admits that the so-called brief amici curies was in effect a petition, was intended as a petition, and strongly maintains that the members of the bar signing it were well within their rights; that it should have been received by the court, and that the language of the court in disapproval of the practice should be* withdrawn.
We cannot doubt that these contentions are sincere. If it be true, as appears to be believed by a considerable number of the bar, that a court may thus properly be approached, we think that the question may well be re-examined, for the purpose of promoting an understanding between the court and the bar and a continuance of that confidence and respect which should characterize their relations. In this spirit we-cheerfully undertake to review the considerations which, it appears to us, make the conclusion announced in the main opinion imperative.
First, we should have in mind a thorough understanding of the status of the proceedings in which the petition was filed. The jurisdiction of this court had been aroused by a petition presented to this court signed by the officers of the Dane County Bar Association calling attention to certain practices indulged by Judge Ole A. Stolen which reflected upon his- right to continue as a member of the bar of this court. The court received the petition, considered the matters therein set forth, and concluded that the facts presented called for an investigation. An answer to the petition was required, which answer raised questions of fact. The issues thus raised were referred to a referee for the purpose of taking testimony. Hearings had been had before the referee, evidence had been taken and reported to *629this court. Upon the filing of this report the matter was set for argument. It was upon the occasion of this argument that the brief or petition signed by sixty members of the Dane county bar was presented to the court with request for permission to file the same.
It will thus be seen that the matters pending before the court for adjudication were questions of fact presented by the evidence contained in the report of the referee. Questions of fact were to be determined and a legal conclusion upon such facts to be announced. The brief amici curies filed by the sixty members of the Dane county bar did not pretend to be of assistance to the court in either the matter of analyzing or weighing the evidence or in arriving at proper legal conclusions therefrom.
In the present application the document then presented is analyzed, and it is stated that “we requested permission to submit, in behalf of the respondent, the following: 1. That the practice of filing such a petition was permissible under certain decisions which were cited. 2. That in our dealings with Mr. Stolen, as a judge, we found him honest and honorable. 3. That we believed the indiscreet conduct of which he was guilty resulted from his financial situation. 4. That disbarment should only follow for gross misconduct. 5. That resignation by Mr. Stolen as judge, his financial condition, and the publicity given his acts constituted a severe punishment to him and-warning to others. 6. That, because of the difficulty he would have in supporting himself and family and meeting his obligations if disbarred, he be not prevented from resuming his practice.” It will thus be seen that the document presented was a sentimental appeal to the court in favor of Mr. Stolen.
It is a traditional conviction of civilized society everywhere that courts and juries, in the decision of issues of fact and law, should be immune from every extraneous influence; that facts should be decided upon evidence produced in court, *630and that the determination of such facts should be uninfluenced by bias, prejudice, or sympathies.
In the early jurisprudence of England, juries were kept together from the beginning to the end of all trials, whether civil or criminal, for the purpose of protecting their decisions from all improper influences. This practice was departed from only when a trial lasting for thirteen hours made it impossible to keep them together any longer, Lord Kenyon observing that necessity justified what it compelled, and that though it was left to modern times to bring forth cases of such extraordinary length, no rule could compel them to continue sitting longer than their natural powers would endure. La Valley v. State, 188 Wis. 68, 205 N. W. 412. This early practice as to juries came from the inherent belief of all members of society that litigants in court were entitled to have their cases determined upon the law as it existed and the facts as sworn to in court. That belief has obtained growing conviction to the present day. While it is now impracticable to keep juries together throughout the course of every trial, the practice prevails even now in capital offenses. Although necessities of the times compelled a relaxation of the rules early adopted for the preservation of the jury from extraneous influences, it is still expected that judges, with their great appreciation of the proprieties and responsibilities of their position, will neither permit nor tolerate the intrusion of considerations calculated to influence the conduct of men and the determination of matters pending before them for judicial decision. In obedience to this recognized rule of propriety, men of sensibilities and culture, especially members of the bar, are discreet in discussing the merits of pending litigation in the presence of judges before whom such litigation is pending. It is unnecessary to dwell longer upon this phase of the discussion. The assertions here made are universally accepted as proper standards of ethics.
*631But it is said that the constitution of this state, by sec. 4 of art. I, provides that “the right of the people ... to petition the government, or any department thereof, shall never be abridged.” It is said that the judiciary is a department of the government, and that the right to petition a court is therefore guaranteed by the constitution. We concede without further discussion that the judiciary constitutes a department of the government. The provision of the constitution, however, is that the right to petition shall never be “abridged.” This language does not confer any new right, but secures existing rights. As said in U. S. v. Cruikshank, 92 U. S. 542, 551:
“The right of the people peaceably to assemble for lawful purposes existed long before the adoption of the constitution of the United States. In fact, it is, and always has been, one of the attributes of citizenship under a free government. It ‘derives its source,’ to use the language of Mr. Chief Justice Marshall in Gibbons v. Ogden, 9 Wheat. 211, ‘from those laws whose authority is acknowledged by civilized men throughout the world.’ It is found wherever civilization exists. It was not, therefore, a right granted to the people by the constitution. The government of the United States when established found it in existence, with the obligation on the part of the states to afford it protection.”
The right of petition may be conceded to be an inherent right of the citizen under all free governments. This right has existed side by side with that standard of conduct set up and observed by the judgment of civilized peoples that courts shall decide causes only upon sworn testimony produced in court, to which shall be applied principles of law applicable to the situation. The right of petition, natural and inherent though it be, has never, so far as we can discover, been invoked to shatter the standards of propriety entertained for the conduct of courts. Throughout many centuries the right of petition has been recognized, but it *632has never been considered that a court may be properly approached by a petition to make a specific disposition of a cause pending before it. While our state constitution protects and preserves the right of petition, it is the right as it was known and exercised at the time of the adoption of the constitution. That right shall never be abridged. That right, however, never included the right to attempt to influence the decision of a court through the medium of a petition. In fact, as the jurisdiction of courts expanded, the necessity for petitioning the government grew less. In an article on this subject, to be found in Vol. XXI Encyclo-paedia Britannica (11th ed.), it is said:
“Petitions to the Crown appear to have been at first for the redress of private and local grievances, or for remedies which the courts of law could not grant. As equity grew into a system, petitions of this kind not seeking legislative remedies tended to become superseded by bills in chancery.”
Thus far our discussion has related to petitions as popularly understood. There is a class of petitions which may properly be addressed to courts. They are petitions which conform to the ordinary course of judicial procedure and serve to arouse the jurisdiction or action of the court upon justiciable matters. This very proceeding was instituted by a petition signed by the officers of the Dane County Bar Association. That petition aroused the jurisdiction, or action at least, of this court in the premises. Petitions which have been established as a part of judicial procedure may be presented to courts, and such petitions are the only ones protected by the constitutional provision here invoked.
It is further said that the petition was not intended to influence the court upon a decision of the matter pending before it, but that it was rather an appeal for clemency, an appeal for mercy, an appeal to the pardoning power which the court, and only the court, might exercise in the premises. It was an appeal calculated to arouse the sympathies of the *633court by placing before it matters which did not appear in the record made. It was an appeal calculated to influence the judgment of the court upon the evidence contained in the record. It was an appeal which placed before the court facts and circumstances not found in the record, which it was improper for the court to consider, the unconscious influence of which it would be impossible for men of sympathies to ignore. It was an appeal for clemency, for mercy, and to the’pardoning power, before any conviction was had, and was well calculated, if not intended, to have an influence upon the question of conviction. The conclusion, seems inescapable that a petition of such a nature presented at such a time constitutes an improper' influence upon the decision of matters then under consideration of the court. If the petitioners had in their possession facts material to the issues, they had an opportunity to appear before the referee and testify to those facts and submit themselves to cross-examination, thereby placing before the court in an orderly way everything material and proper before the court to consider.
Perhaps the correctness of. our conclusion may be further emphasized by the suggestion that if it were permissible for the friends of Judge Stolen to thus importune the court, it were equally permissible for his enemies to do so. Judge Stolen was deeply interested in the proceedings. He had rights which should be protected. He had a right to have his case determined upon the evidence produced. His case should not have been prejudiced by representations in the way of petitions bringing matters to the attention of the court not placed before it in sworn testimony. If he could not be thus prejudiced it would seem to follow as a necessary conclusion that he could not be thus assisted.
Before closing our discussion on this subject, it may be well to refer to the fact that the constitution guarantees liberty of speech as well as liberty of petition. While there *634seems to be no recorded case of an attempt to influence the court by petition, there are plenty of cases in which such attempts have been made through the columns of the press. This is generally held to be an abuse rather than an exercise of the right of free speech, and it is well settled that such efforts to influence the course of justice constitute contempt of court. 6 Ruling Case Law, 508 et seq. The right of petition is no more sacred than the right of free speech, and as there may be an abuse of the right of free speech so may there be an abuse of the right of petition. Any attempt to influence the courts of justice constitutes an abuse of either right.
Petitioners rely for approval of their conduct upon In re Stephens, 84 Cal. 77, 24 Pac. 46, and In re Enright, 69 Vt. 317, 37 Atl. 1046. In each of these cases an attorney had been disbarred. In each of the cases, after a judgment of disbarment had been entered, a petition was presented, signed by members of the bar, praying for a modification of the judgment of disbarment. In each of the cases the petition was received by the court and acted upon. In those cases, however, the court had acted upon the facts and pronounced its judgment. Having the power to modify its judgment, which power perhaps may be compared to the pardoning power, members of the bar petitioned for a commutation of sentence, so to speak. Those cases do not stand as a precedent for the petition here presented. Those petitions were addressed to the discretionary power of the court. They were not calculated to influence the court in the weighing of evidence, in the determination of facts, and in the application of the law. While we still must hold that the petition was untimely and improper, in view of the apparent belief of those presenting it that they were within their rights, we feel that the characterization of their conduct as “reprehensible” was unnecessarily harsh, and take this occasion to withdraw it, leaving it to the reader to supply his own characterization.
*635In conclusion, we may say that it is easy for those not charged with responsibility to act in accordance with their sympathies. Those charged with responsibilities are frequently at war with their sympathies. But if they could not suppress their sympathies they would be unfit to be charged with official duties. The members of this court who joined in the judgment of the court are not barren of the usual human sensibilities. They took no pleasure in pronouncing the judgment in this case. A different judgment would have been far more in consonance with their sympathies, but, unlike the petitioners of the Dane county bar, duty prevented the indulgence of their sympathies. We are content to submit the disposition of this case to the calm and impartial judgment of time.